DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/22 has been entered.
	
Response to Amendment
The amendment filed on 01/03/22 has been entered. Claims 1-4, 6-18, 20 remain pending in the application. It is acknowledged that claims 5, 19 have been cancelled.

Allowable over Prior Art
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1, 12. That is, the prior art fails to disclose “wherein the processing circuitry is further configured to generate the SRO by summing the power series such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered” in combination with the other limitations in the claims. Claims 2-4, 6-11, 13-18, 20 are also allowable over the prior art due to their dependencies on claim 1, 12. However, the claims would 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a network communications interface connected to an internet including a plurality of websites, and configured to receive data elements from the websites; a memory storing a database of the websites, the database of the websites including a plurality of nodes representing the respective websites and data elements received therefrom, and the plurality of nodes being respectively connected by a plurality of links representing connections between the websites; and processing circuitry configured to: receive an input query from a user, determine a first-order path matrix including values representing one-link paths between pairs of the plurality of nodes, which are connected by a respective one of the plurality of links; generate a surrogate ranking operator (SRO) using a power series of the first-order path matrix, rank the websites using a matrix product between a state vector of the input query and the generated SRO and output  the ranked websites to the user as a recommendation of best websites satisfying the received input query, wherein 
The limitations of determining a first-order path matrix including values representing one-link paths between pairs of the plurality of nodes, which are connected by a respective one of the plurality of links; generating a surrogate ranking operator (SRO) using a power series of the first-order path matrix, rank the websites using a matrix product between a state vector of the input query and the generated SRO, … generate the SRO by summing the power series such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered, as drafted, recite processes that, under their broadest reasonable interpretation, cover mathematical relationships but from the recitation of implementing them on generic computer components.  That is, within the mathematical relationships and calculation steps, the claim recites “and processing circuitry configured to” which are generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and calculations but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, other than reciting generic computing components, the limitation, receive an input query from a user represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, Symantec, 838 F.3d at 1321. As discussed above with respect to integration of the abstract idea into a practical application, other than reciting generic computing components, the limitation, and configured to receive data elements from the websites represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitation, output the ranked websites to the user as a recommendation of best websites satisfying the received input query represents insignificant extra-solution activity to the judicial exception and is further directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
Independent claim 2 recites a recommender apparatus, comprising: a memory storing a database of a network, the database of the network including a plurality of nodes containing respective data elements, and the plurality of nodes being respectively connected by a plurality of links; and processing circuitry configured to: receive an input query from a user; determine a first-order path matrix including values representing first-order adjacencies from the plurality of links that connect the plurality of nodes of the network database; generate a surrogate ranking operator (SRO) using a power series of the first- order path matrix; receive one or more input data elements representing ranking criteria, and generate an input state vector of the input data elements; rank the nodes of the network using a matrix product of the generated SRO and the input state vector and output the ranked notes to the user as recommendations corresponding to the one or more input data elements, in response to the input query, wherein the processing circuitry is further configured to generate the SRO by summing the power series such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered.
The limitations of determine a first-order path matrix including values representing first-order adjacencies from the plurality of links that connect the plurality of nodes of the network database; generate a surrogate ranking operator 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a memory storing a database of a network, the database of the network including a plurality of nodes containing respective data elements, and the plurality of nodes being respectively connected by a plurality of links; and processing circuitry configured to: receive an input query from a user; receive one or more input data elements representing ranking criteria; and output the ranked websites to the user as a recommendation 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, other than reciting generic computing components, the limitation, receive an input query from a user represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, Symantec, 838 F.3d at 1321. As discussed above with respect to integration of the abstract 
Independent claim 17 recites a method of recommending nodes of a database by ranking the database, the method comprising: storing, in a non-transitory computer readable medium, a database of a network, the database of the network including a plurality of nodes containing respective data elements, and the plurality of nodes being respectively connected by a plurality of links; receiving an input query from a user, determining, using processing circuitry, a first-order path matrix including values representing first-order adjacencies from the plurality of links that connect the plurality of nodes of the network database; generating, using the processing circuitry, a surrogate ranking operator (SRO) 
The limitations of determining, …, a first-order path matrix including values representing first-order adjacencies from the plurality of links that connect the plurality of nodes of the network database; generating, …, a surrogate ranking operator (SRO) using a power series of the first-order path matrix; generate an input state vector of the input data elements; ranking, …, the nodes of the network using a matrix product of the generated SRO and the input state vector, … wherein the generating step further comprises generating the SRO by summing the power series such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered, as drafted, recite processes that, under their broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – storing, in a non-transitory computer readable medium, a database of a network, the database of the network including a plurality of nodes containing respective data elements, and the plurality of nodes being respectively connected by a plurality of links; receiving an input query from a user; receive one or more input data elements representing ranking criteria; and outputting the ranked nodes to the user as recommendations corresponding to the one or more input data elements. The  non-transitory computer readable medium, database, and processing circuitry are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of storing data about websites or nodes). The limitation, receive an input query from a user represents insignificant extra-solution activity. The limitations, receiving one or more input data elements representing ranking criteria; storing, …, a database of a network, the database of the network including a plurality of nodes containing respective data elements, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, other than reciting generic computing components, the limitations, receiving an input query from a user; storing, …, a database of a network, the database of the network including a plurality of nodes containing respective data elements, and the plurality of nodes being respectively connected by a plurality of links represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, Symantec, 838 F.3d at 1321. As discussed above with respect to integration of the abstract idea into a practical application, other than reciting generic computing components, the limitation, receiving one or more input data elements representing ranking criteria represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, 
Claims 3-4, 6-16, 18, 20 depend on claims 2, 17 and include all the limitations of claims 2, 17. Therefore, claims 3-4, 6-16, 18, 20 recite the same abstract idea of mathematically determining matrices, generating an SRO, and using them to rank nodes/websites, and the analysis must therefore proceed to Step 2A Prong Two.
Claim 3 recites the additional limitations of wherein the network is one of a cybersecurity network, a medical-informatics network, a social network, a symbolic network, a semantic network, a World Wide Web, a local area network, and a web network. These additional limitations do not integrate the abstract idea into a practical application because they merely recite further generic computing components.  Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claims 4, 18 similarly recite the additional limitation of wherein the processing circuitry is further configured to generate the SRO by decomposing the first-order path matrix into eigenvalues and eigenvectors to generate a diagonal matrix of the eigenvalues, a unitary matrix having the eigenvectors as column vectors, and a Hermitian conjugate of the unitary matrix, generating nth-order path matrices as an nth power of the first-order path matrix, by taking the nth power of the diagonal matrix of the eigenvalues and multiplying on the left by the unitary matrix and on the right by the Hermitian conjugate of the unitary matrix, and summing the nth-order path matrices using a power series. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step for generating the SRO, and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to generate the SRO by decomposing the first-order path matrix into eigenvalues and eigenvectors to generate a diagonal matrix of the eigenvalues, a unitary matrix having the eigenvectors as column vectors, and a Hermitian conjugate of the unitary matrix, generating nth-order path matrices as an nth power of the first-order path matrix, by taking the nth power of the diagonal matrix of the eigenvalues and multiplying on the left by the unitary matrix and on the right by the Hermitian conjugate of the unitary matrix, and summing the nth-order path matrices using a power series represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 4, 18 are not patent eligible.
Claim 5 recites the additional limitation of wherein the processing circuitry is further configured to generate the SRO by summing the power series such that 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to generate the SRO by summing the power series such that in the power series each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical 
Claim 6 recites the additional limitation of wherein the processing circuitry is further configured to generate the SRO by decomposing the first-order path matrix into the eigenvalues, wherein the eigenvalues represent a spectrum of the first-order path matrix. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step for generating the SRO, and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 6 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to generate the SRO by decomposing the first-order path matrix into the eigenvalues, wherein the eigenvalues represent a spectrum of the first-order path 
Claim 7 recites the additional limitation of wherein the processing circuitry is further configured to modify the first-order path matrix prior to generating the SRO by normalizing the first-order path matrix using a determinant of the first-order path matrix, and ensuring that the first-order path matrix satisfies a bistochasticity condition, wherein the SRO is generated using the modified first-order path matrix to calculate the power series of the first-order path matrix. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step for generating the SRO, and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 7 further recites the abstract idea and is ineligible.

Claim 8 recites the additional limitation of wherein the processing circuitry is further configured to determine the first-order path matrix by using a discrete approximation to diffusion operator, wherein a rate of diffusion is greater across links of the plurality of links that represent a greater connection between pairs of nodes corresponding to the respective links. This judicial exception is not integrated into a practical application. The additional element represents a further 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to determine the first-order path matrix by using a discrete approximation to diffusion operator, wherein a rate of diffusion is greater across links of the plurality of links that represent a greater connection between pairs of nodes corresponding to the respective links represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 8 is not patent eligible.
Claim 9 recites the additional limitation of wherein the processing circuitry is further configured to determine the first-order path matrix using elements of the first-order path matrix that are real numbers when the plurality of links express are undirected, the elements of the first-order path matrix that are one of bivectors and complex numbers when the plurality of links are unidirectional, the elements of the first-order path matrix that are one of tessarines, bicomplex numbers, and split complex numbers when the plurality of links are bidirectional, and the elements of the first-order path matrix that are multivectors when the plurality of links are mixed. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 9 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to determine a first-order path matrix is a discrete approximation to diffusion operator, wherein a rate of diffusion is greater across links of the plurality of links 
Claim 10 recites the additional limitation of wherein the processing circuitry is further configured to determine the first-order path matrix using elements of the first-order path matrix that are real numbers when the plurality of links express are undirected, the elements of the first-order path matrix that are one of bivectors and complex numbers when the plurality of links are unidirectional, the elements of the first-order path matrix that are one of tessarines, bicomplex numbers, and split complex numbers when the plurality of links are bidirectional, and the elements of the first-order path matrix that are multivectors when the plurality of links are mixed. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to determine the first-order path matrix using elements of the first-order path matrix that are real numbers when the plurality of links express are undirected, the elements of the first-order path matrix that are one of bivectors and complex numbers when the plurality of links are unidirectional, the elements of the first-order path matrix that are one of tessarines, bicomplex numbers, and split complex numbers when the plurality of links are bidirectional, and the elements of the first-order path matrix that are multivectors when the plurality of links are mixed represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not sufficient to amount to significantly more than the judicial exception. Claim 10 is not patent eligible.
Claim 11 recites the additional limitation of wherein the processing circuitry is further configured to generate the SRO by eliminating degeneracy in the eigenvalues before generating the diagonal matrix of the eigenvalues. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 11 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to generate the SRO by eliminating degeneracy in the eigenvalues before generating the diagonal matrix of the eigenvalues represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical 
Claim 12 recites the additional limitation of wherein the processing circuitry is further configured to generate the SRO that is path adjusted by removing path redundancies in the nth-order path matrices prior to summing the nth-order path matrices using the power series. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 12 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to generate the SRO that is path adjusted by removing path redundancies in the nth-order path matrices prior to summing the nth-order path matrices using the power series represents further mathematical relationships and calculations. If a 
Claim 13 recites the additional limitation of wherein the processing circuitry is further configured to rank the nodes of the network using metadata to augment the SRO. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 13 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to rank the nodes of the network using metadata to augment the SRO represents further 
Claim 14 recites the additional limitation of wherein the processing circuitry is further configured to rank the nodes of the network using a personalized preference matrix together with the SRO to personalize the rankings according to personal preferences of a user. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 14 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
Claim 15 recites the additional limitation of wherein the processing circuitry is further configured to receive the one or more input data elements, wherein upon the one or more input data elements including at least one data element that is absent from the data elements contained by plurality of nodes, and the at least one data element is mapped onto the input state vector using a measure that is one of a conceptual relativity measure, a semantic distance measure, a Jaccard measure, a mutual information measure, and a positive pointwise mutual information measure. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to receive the one or more input data elements, wherein upon the one or more input data elements including at least one data element that is absent from the data elements contained by plurality of nodes, and the at least one data element is mapped onto the input state vector using a measure that is one of a conceptual relativity measure, a semantic distance measure, a Jaccard measure, a mutual information measure, and a positive pointwise mutual information measure represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical step) is not 
Claim 16 recites the additional limitation of wherein the processing circuitry is further configured to determine the first-order path matrix, wherein the first-order path matrix is based on an operator of quantum graph theory that is one of a Hamiltonian operator, a Laplacian operator, and a Lagrangian operator. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 16 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the processing circuitry is further configured to determine the first-order path matrix, wherein the first-order path matrix is based on an operator of quantum graph theory that is one of a Hamiltonian operator, a Laplacian operator, and a Lagrangian operator represents further mathematical relationships and calculations. If a claim limitation, under its broadest reasonable 
Claim 19 recites the additional limitation of wherein the summing of the power series is performed such that, in the power series, each nth-order path matrix in the power series is divided by 2 raised to an nth power, when the plurality of links are ordered, and each nth-order path matrix in the power series is divided by a factorial of n, when the plurality of links are not ordered. This judicial exception is not integrated into a practical application. The additional element represents a further mathematical step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 19 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 
Claim 20 recites the additional limitation of a non-transitory computer-readable medium storing executable instructions, wherein the instructions, when executed by processing circuitry, cause the processing circuitry to perform the method according to claim 17 of recommending nodes of the database by ranking the database. This judicial exception is not integrated into a practical application. The additional element represents the same abstract idea as in claim 17 and additionally recites the implementing of the abstract idea onto further generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step incorporates the abstract idea (mathematical step) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer-readable medium storing executable instructions, wherein the instructions, when executed by processing circuitry, cause the processing circuitry to perform the method according to claim 17 of recommending nodes of the database by ranking the database, merely incorporates the abstract idea of claim 17, with the addition of generic computing components. That is, the recitation of generic computing components is not sufficient to amount to significantly more than the judicial exception. Claim 20 is not patent eligible.

Response to Arguments
The following is in response to the amendment filed on 01/03/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 11, applicant argues that providing a ranking of websites to a user as a recommendation of best websites satisfying an input query by the user and outputting the ranked websites to a user as a recommendation of best websites satisfying an input query by the user is clearly a practical application.

Regarding 35 USC 101, on pgs. 12-13, applicant argues that the office action states that the only additional elements that can integrate an abstract idea into a practical application are hardware elements, and that the office action dismisses the “outputting” limitation, and lastly, refers to example 40 from the 2019 Revised Subject Matter Eligibility Guidance and states that the claimed combination of elements transforms the abstract idea into a practical application.
In response to the preceding argument, examiner respectfully submits that the office action clearly states that this step is insignificant extra-solution activity and is directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. That is, the office action does not state or even suggest that the “only additional elements that can integrate an abstract idea into a practical application are hardware elements” as mentioned by the applicant. This appears to be a mischaracterization of the examiner’s rejection. Regarding example 40, the instant claims do not similarly provide any sort of 
Regarding 35 USC 101, on pg. 13, applicant argues that it is unclear how the output of a Google Search would be considered not a practical application.
In response to the preceding argument, examiner respectfully submits that the claims do not recite outputting a google search. Therefore, this would not implement that judicial exception into a practical application because the claims do not cover these aspects.
Regarding 35 USC 101, on pgs. 13-14, applicant argues that the examiner is engaged in piecemeal analysis of the claims and is not considering the claim as a whole. The applicant further recites that the claim recites an improved search method over existing search engines
In response to applicant's argument, the examiner, as set forth in the rejection, is considering each and every limitation in the claims as well as their combination. The 

Regarding 35 USC 101, on pg. 14, applicant argues that the claims are eligible because some federal circuit cases, such as Thales, considered the claim as a whole.
In response to the preceding argument, examiner respectfully submits that the instant claims are not analogous to those in Thales, therefore, they would not similarly be eligible. Under the applicant’s logic, any claim with an output step when considered as a whole would be patent eligible. This step merely recites insignificant extra-solution activity and would not make the claim patent eligible.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sanchez-Burillo (Quantum Navigation and Ranking in Complex Networks) discloses how quantum navigation allows to solve degeneracies found in classical ranks.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169